ACCEPTED
                                                                                         01-14-00893-CV
                                                                               FIRST COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                   1/29/2015 10:48:10 AM
                                                                                     CHRISTOPHER PRINE
                                                                                                  CLERK

                             NO. 01-14-00893-CV

                                                                     FILED IN
                                                              1st COURT OF APPEALS
                     IN THE FIRST COURT OF APPEALS                HOUSTON, TEXAS
                            HOUSTON, TEXAS                    1/29/2015 10:48:10 AM
                     ________________________________         CHRISTOPHER A. PRINE
                                                                       Clerk

                        1221 ELDRIDGE ROAD, INC.,
                                                              Appellant,
                                       vs.

           LIFE CHANGING MINISTRIES AND FELLOWSHIP, INC.,
                ERIC STEPHENS AND JENNIFER STEPHENS,
                                                  Appellees.

                   Appeal from County Court at Law No.1
                           Fort Bend County, Texas
                          Case No. 13-CCV-050162
                Honorable Ben W. Bud Childers, Judge Presiding


     MOTION FOR EXTENSION OF TIME TO FILE APPELLEES’ BRIEF


TO THE HONORABLE JUSTICES OF THE COURT:

      LIFE CHANGING MINISTRIES AND FELLOWSHIP, INC., ERIC

STEPHENS, and JENNIFER STEPHENS, Appellees, files this Unopposed Motion for

Extension of Time to File Brief and would show unto the Court the following:

      1.    Appellant is 1221 ELDRIDGE ROAD, INC. Appellees are LIFE

CHANGING MINISTRIES AND FELLOWSHIP, INC., ERIC STEPHENS, and




                                        1
JENNIFER STEPHENS. No rule limits the time within which to file this motion to

extend. See Tex. R. App. P. 38.6(d).

         2.   The court has the authority under Texas Rules of Appellate Procedure

38.6(d) to extend the time to file the brief.

         3.   Appellees’ brief is due on Wednesday, February 19, 2015.

         4.   Appellees request an additional thirty (30) days to file its brief, extending

the time to Friday, March 20, 2015.

         5.   No prior extension has been granted to extend the time to file Appellees’

brief.

         6.   Appellant needs additional time to file its brief because counsel for

Appellees is scheduled to be out of town from February 8, 2015 to February 14, 2015

and Appellees are scheduled to be out of town from January 27, 2015 to February 4,

2015, prohibiting counsel for Appellees to complete and finalize the brief.

         7.   For these reasons, Appellant asks the Court to grant an extension of time

to file its brief until Friday, March 20, 2015.

Dated: January 29, 2015.




                                             2
                                         Respectfully submitted,

                                         TED A. COX, P.C.


                                          /s/ Jennifer Fleck___________________
                                          JENNIFER FLECK, SBN: 24029547
                                          jennifer@tedacox.com
                                          TED A. COX, SBN: 04956480
                                          ted@tedacox.com
                                          1225 W. 34th Street
                                          Houston, Texas 77018
                                          (713) 956-9400 Office
                                          (713) 956-8485 Telefax
                                          ATTORNEYS FOR APPELLEES
                                          LIFE CHANGING MINISTRIES AND
                                          FELLOWSHIP, INC., ERIC STEPHENS,
                                          and JENNIFER STEPHENS

                      CERTIFICATE OF CONFERENCE

     As required by Tex. R. App. P. 10.1(a)(5), I certify that I have conferred with
Vy-Vivian Nguyen, who indicated that this motion is opposed.

                                          /s/ Jennifer Fleck___________________
                         CERTIFICATE OF SERVICE

      I certify that, on the 29th day of January, 2015, I served a copy of this
 Motion by First Class, United States mail on the following:

 Vy-Vivian Nguyen
 15721 Park Row Drive #100
 Houston, Texas 77084
 713-714-0100 phone
 713-714-0101 fax
 Email: vivian@vnguyenlaw.com
 Counsel for 1221 Eldrige Road, Inc., Appellate

                                          /s/ Jennifer Fleck___________________
                                          JENNIFER FLECK


                                         3